 

Exhibit 10.4

 

SECOND AMENDED AND RESTATED

 

DISTRIBUTION REINVESTMENT PLAN

 

OF

 

TICC CAPITAL CORP.

 

TICC Capital Corp., a Maryland corporation (the “Corporation”), hereby adopts
the following plan (the “Plan”) with respect to net investment income dividends
and capital gains distributions declared by its Board of Directors on shares of
its common stock (the “Common Stock”):

 

1.          Unless a stockholder specifically elects to receive cash as set
forth below, all net investment income dividends and all capital gains
distributions hereafter declared by the Board of Directors shall be payable in
shares of Common Stock of the Corporation, and no action shall be required on
such stockholder’s part to receive a distribution in stock.

 

2.          Such net investment income dividends and capital gains distributions
shall be payable on such date or dates as may be fixed from time to time by the
Board of Directors to stockholders of record at the close of business on the
record date(s) established by the Board of Directors for the net investment
income dividend and/or capital gains distribution involved.

 

3.          The Corporation intends to use primarily newly-issued shares of its
Common Stock to implement the Plan, whether its shares of Common Stock are
trading at a premium or at a discount to net asset value per share of the Common
Stock. In the case that such newly issued shares of Common Stock are used to
implement the Plan, the number of shares of Common Stock to be issued to a
stockholder shall be determined by dividing the total dollar amount of the
distribution payable to such stockholder by an amount equal to ninety five (95%)
percent of the market price per share of the Common Stock at the close of
regular trading on the Nasdaq Global Select Market on the valuation date fixed
by the Board of Directors for such distribution. Market price per share of
Common Stock on that date shall be the closing price for such shares of Common
Stock on the Nasdaq Global Select Market or, if no sale is reported for such
day, at the average of their electronically-reported bid and asked prices of the
shares of Common Stock.

 

1

 

 

Notwithstanding the foregoing, the Corporation reserves the right to instruct
the Plan Administrator (defined below), to purchase shares of its Common Stock
in the open market in connection with its implementation of the Plan to the
extent its shares of Common Stock are trading at a discount to net asset value
per share of its Common Stock. Shares of Common Stock purchased in open market
transactions by the Plan Administrator will be allocated to a stockholder based
upon the average purchase price, excluding any brokerage charges or other
charges, of all shares of Common Stock purchased with respect to the net
investment income dividends and capital gains distributions. Such purchases will
be effected through a broker-dealer selected by the Plan Administrator. The
broker-dealer selected by the Plan Administrator will act as a dealer and not in
a fiduciary, agency or similar capacity (regardless of any relationship between
the Plan Administrator and the Corporation) and may be an affiliate of the Plan
Administrator. The broker-dealer may charge brokerage commissions, fees and
transaction costs for such trading services (“Transaction Processing Fees”),
which Transaction Processing Fees are in addition to and not in lieu of any
compensation the Plan Administrator receives as Plan Administrator.

 

4.          A stockholder may, however, elect to receive his or its net
investment income dividends and capital gains distributions in cash. To exercise
this option, such stockholder shall notify Computershare Trust Company, N.A.,
the plan administrator and the Corporation’s transfer agent and registrar (the
“Plan Administrator”), in writing so that such notice is received by the Plan
Administrator no later than 10 days prior to the record date fixed by the Board
of Directors for the net investment income dividend and/or capital gains
distribution involved.

 

5.          The Plan Administrator will set up an account for shares acquired
pursuant to the Plan for each stockholder who has not so elected to receive
dividends and distributions in cash (each a “Participant”). The Plan
Administrator may hold each Participant’s shares, together with the shares of
other Participants, in non-certificated form in the Plan Administrator’s name or
that of its nominee. Upon request by a Participant, received in writing no later
than 10 days prior to the record date, the Plan Administrator will, instead of
crediting shares to and/or carrying shares in a Participant’s account, issue,
without charge to the Participant, a certificate registered in the Participant’s
name for the number of whole shares payable to the Participant and a check for
any fractional share.

 

6.          The Plan Administrator will confirm to each Participant each
acquisition made pursuant to the Plan as soon as practicable but not later than
10 business days after the date thereof. Although each Participant may from time
to time have an undivided fractional interest (computed to three decimal places)
in a share of Common Stock of the Corporation, no certificates for a fractional
share will be issued. However, dividends and distributions on fractional shares
of Common Stock will be credited to each Participant’s account. In the event of
termination of a Participant’s account under the Plan, the Plan Administrator
will adjust for any such undivided fractional interest in cash at the market
value of the Corporation’s shares of Common Stock at the time of termination.

 

7.          The Plan Administrator will forward to each Participant any
Corporation related proxy solicitation materials and each Corporation report or
other communication to stockholders, and will vote any shares of Common Stock
held by it under the Plan in accordance with the instructions set forth on
proxies returned by Participants to the Corporation.

 

2

 

 

8.          In the event that the Corporation makes available to its
stockholders rights to purchase additional shares of Common Stock or other
securities, the shares of Common Stock held by the Plan Administrator for each
Participant under the Plan will be added to any other shares of Common Stock
held by the Participant in certificated form in calculating the number of rights
to be issued to the Participant.

 

9.          The Plan Administrator’s service fee, if any, and expenses for
administering the Plan will be paid for by the Corporation.

 

10.         Each Participant may terminate his or its account under the Plan by
so notifying the Plan Administrator in writing or by telephone. Such termination
will be effective immediately if the Participant’s notice is received by the
Plan Administrator not less than 10 days prior to any dividend or distribution
record date; otherwise, such termination will be effective only with respect to
any subsequent dividend or distribution. The Plan may be terminated by the
Corporation upon notice in writing mailed to each Participant at least 30 days
prior to any record date for the payment of any dividend or distribution by the
Corporation. Upon any termination, the Plan Administrator will cause a
certificate or certificates to be issued for the full shares of Common Stock
held for the Participant under the Plan and a cash adjustment for any fractional
share to be delivered to the Participant without charge to the Participant. If a
Participant elects by his or its written or telephonic notice to the Plan
Administrator in advance of termination to have the Plan Administrator sell part
or all of his or its shares of Common Stock and remit the proceeds to the
Participant, the Plan Administrator is authorized to deduct a $2.50 transaction
fee plus brokerage commission from the proceeds.

 

11.         These terms and conditions may be amended or supplemented by the
Corporation at any time but, except when necessary or appropriate to comply with
applicable law or the rules or policies of the Securities and Exchange
Commission or any other regulatory authority, only by mailing to each
Participant appropriate written notice at least 30 days prior to the effective
date thereof. The amendment or supplement shall be deemed to be accepted by each
Participant unless, prior to the effective date thereof, the Plan Administrator
receives written notice of the termination of his or its account under the Plan.
Any such amendment may include an appointment by the Plan Administrator in its
place and stead of a successor agent under these terms and conditions, with full
power and authority to perform all or any of the acts to be performed by the
Plan Administrator under these terms and conditions. Upon any such appointment
of any agent for the purpose of receiving dividends and distributions, the
Corporation will be authorized to pay to such successor agent, for each
Participant’s account, all dividends and distributions payable on shares of
Common Stock of the Corporation held in the Participant’s name or under the Plan
for retention or application by such successor agent as provided in these terms
and conditions.

 

12.         The Plan Administrator will at all times act in good faith and use
its best efforts within reasonable limits to ensure its full and timely
performance of all services to be performed by it under this Plan and to comply
with applicable law, but assumes no responsibility and shall not be liable for
loss or damage due to errors unless such error is caused by the Plan
Administrator’s negligence, bad faith, or willful misconduct or that of its
employees or agents.

 

3

 

 

13.         These terms and conditions shall be governed by the laws of the
State of New York.

 

Adopted: February 19, 2015

 

4

 